DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the Amendment filed on 12/22/2021.  Claims 1-7, 11-16, and 18 have been amended.  Claims 10 and 17 have been previously cancelled, and claims 8 and 9 currently cancelled. Claims 1-7, 11-16, and 18-20 are currently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-16, and 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 11, and 18, the limitations “…the link accessible data meeting the popularity condition when the gateway controller has received a predetermined number of requests for content updates for the link accessible data from an individual satellite user terminal of the plurality of satellite user terminals…” and “…transmit the combined website content from the website and the link accessible data to the individual satellite user terminal via a broadcast communication” do not appear to be disclosed by the specification.  The claim is written as if combined content that is popular to a particular user is transmitted to the user.  This seems to go against what is disclosed in the specification.  The Examiner points to at least paragraph [0046] which states, in part, “Also, bandwidth of the satellite communication network 10, especially the bandwidth used for communication between the satellite communication terminals 24 and the satellites 14, is used efficiently because popular websites are broadcasted to multiple satellite communication terminals 24 periodically by the gateway 12 via the satellite 14 without the need for repetitive, individual website requests from each of the satellite communication terminals 24 for those popular websites.”  Further, the Examiner points to paragraph [0006] which states, in part, “The gateway controller is further configured to operate to control the gateway transceiver to transmit the website content data to the plurality of remote locations via a broadcast communication. Since website content data is distributed to numerous remote locations, such as numerous satellite user terminals, via a single broadcast, bandwidth usage is reduced.” The specification instead discloses the broadcasting of popular websites to multiple users.
Dependent claims are rejected as well since they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-13, 15, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan (US 2015/0156246) in view of O’Shaugnessy (US 7,814,425) 
Regarding claim 1, Avellan discloses A communication network comprising: 
a gateway transceiver configured to communicate with a plurality of satellite user terminals via the communication network.  Avellan discloses a system that communicates data to user computers via gateway platforms and a broadcast device (Para. [0015] 
Avellan also discloses a gateway controller configured to identify a website and link accessible data that is content that is accessible via a weblink embedded in the website, the gateway controller configured to determine that the website meets a popularity condition and configured to determine that the  link accessible data meets the popularity condition, the website  meeting the popularity condition when the gateway controller has received a predetermined number of requests for content updates for the website from an individual satellite user terminal of the plurality of satellite user terminals, the link accessible data meeting the popularity condition when the gateway controller has received a predetermined number of requests for the link accessible data from the individual satellite user terminal, the gateway controller further configured to generate website content data by combining website content from the  website and the link accessible data, and control the gateway transceiver to transmit the combined website content from the website and the link accessible data to the individual satellite user terminal via a broadcast communication.  Avellan discloses a system which determines which websites are most frequently accessed, and determines to transmit the websites as broadcast data (Paras. [0031], [0035]-[0036]). Avellan also discloses the transmission of the imaged web pages to user computers (Para. [0024).  Avellan further provides an example wherein a certain hockey game that has been selected by a large number of viewers (i.e. link accessible data) on the main page of ESPN (i.e. website) is selected to be in included with the broadcast data (i.e. combining website content and link accessible data) (Para. [0036]).  Avellan further discloses an example where it is determined that users in Florida (i.e. first remote location) access CNN (i.e. website) in Spanish (i.e. link accessible data), and then broadcasts the CNN site in Spanish to Florida users (Para. [0047]).
Alternatively, Avellan discloses a system that transmits websites that are highly customized (i.e. meeting popularity condition) to a particular user as unicast data (Paras. [0032], [0053]).  Avellan also further provides an example where information about high school sports (i.e. link accessible data) is provided on the ESPN website (i.e. combining of link accessible data with website content) (Para. [0036]). 
The Examiner further notes that the specification fails to define what a “request for content updates for the website” is.  The Examiner asserts that by broadest reasonable interpretation, that it may be interpreted as any type of interaction with a website such as refreshing a page, clicking on any links on the website, or performing a search.
Further, if it is argued that while Avellan does disclose the generation of web pages (Paras. [0024]-[0025], Avellan does not disclose generate website content data by combining website content from the website and the link accessible data and the link accessible data being content that is accessible via a weblink embedded in the website, then alternatively,  O’Shaugnessy teaches a system wherein a second web page (i.e. link accessible data) made accessible through links on a first web page is prefetched and a thumbnail preview of the second web page is displayed on the first web page (i.e. link accessible data is combined with web page) and wherein the links on the first page are “most popular” (see at least Figs. 3-4, and Col. 5, Lines 15-67, and Col. 6 Lines 32-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Avellan to utilize the teachings of O’Shaugnessy since it would allow the user to preview content available on a second webpage while still browsing the first webpage (Col. 5).  
Claims 11 and 18 feature limitations similar to those of claim 1 and are therefore rejected using the same rationale.
Regarding claim 2, Avellan discloses The communication network according to claim 1, wherein the gateway controller is configured to periodically update the website content data by generating updated website content data based on updated website data for the website and updated link accessible data, and control the gateway transceiver to transmit the updated website content data to the individual satellite user terminal via a broadcast communication.  Avellan discloses the updating and broadcasting of information from a website to user computers (Para. [0030]).
Claim 12 features limitations similar to those of claim 2 and is therefore rejected using the same rationale.
Regarding claim 3, Avellan discloses The communication network according to claim 1, wherein the gateway controller is configured to generate a plurality of website content data, each based on respective website data for a website and respective link accessible data at the website, and control the gateway transceiver to transmit the plurality of website content data to the individual satellite user terminal via a broadcast communication.  Avellan discloses imaging web pages to place them in a format suitable for broadcasting, and the imaging of tag data that includes selectable links (See Paras. [0024]-[0025]).  Avellan also discloses the transmission of the imaged web pages to user computers (Para. [0024).
Claim 13 features limitations similar to those of claim 3 and is therefore rejected using the same rationale.
Regarding claim 7, Avellan discloses The communication network according to claim 1, wherein the gateway transceiver is configured to establish a satellite communication link to communicate with the individual satellite user terminal via the communication network.  Avellan discloses sending imaged web pages via a satellite (Para. [0023]).
Claim 15 features limitations similar to those of claim 7 and is therefore rejected using the same rationale.
Regarding claim 16, Avellan discloses the method according to claim 11, further comprising:
storing the website content data transmitted to the individual satellite user terminal in a storage; and 
operating a local server at the individual satellite user terminal to provide the website content data from its storage without accessing the gateway in response to receiving a request for the website. 
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan in view of O’Shaugnessy, and in further view of Bellwood (US 2009/0216769)
Regarding claim 4, Avellan and O’Shaugnessy do not disclose The communication network according to claim 1, wherein the gateway controller is further configured to include in the website content data a local access indicator that indicates to the individual satellite user terminal that the individual satellite user terminal is to make the website content data available to users at the individual satellite user terminal.  Bellwood teaches a system wherein a user’s access to content is determined by a web service server’s review of usage rights of the content (Paras. [0033], [0060]).  It would have been obvious to one of ordinary skill in the art to modify Avellan and O’Shaugnessy to allow access to content based on usage rights since it would regulate the use of content (Para. [0010]).

Claims 5, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan in view of O’Shaugnessy, and in further view of Debois (US 2015/0213493)
Regarding claim 5, Avellan and O’Shaugnessy do not fully disclose the communication network according to claim 1, wherein the gateway controller is further configured to analyze website access request activity by the individual satellite user terminal to identify an interest characteristic associated with the individual satellite user terminal, control the transceiver to retrieve advertising content based on the interest characteristic, and control the transceiver to transmit, via a broadcast communication, the advertising content to the individual satellite user terminal associated with the interest characteristic.  Avellan discloses a system that determines how information will be sent to user computers based on the popularity of the information, based on the tracking which websites are most frequently accessed (i.e. analyzing website access request activity) (Para. [0031]). Avellan also discloses retrieving the desired data from the networks (Para. [0037]).  However, Avellan does not disclose that said content is advertising content.  Debois teaches the selection of advertising content for presentation (Para. [0014]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Avellan and O’Shaugnessy to provide advertising content as taught by Debois since it would provide capabilities for providing various types of transmitted content.
Claim 14 features limitations similar to those of claim 5 and is therefore rejected using the same rationale.
Claim 19 features limitations similar to those of claims 5 and 9 and is therefore rejected using the same rationale.

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avellan in view of O’Shaugnessy, and in further view of Khedouri (US 2008/0178238).
Regarding claim 6, Avellan and O’Shaugnessy do not disclose the communication network according to claim 1, wherein the gateway controller is further configured to include encryption information in the website content data to restrict access to the website content data at the individual satellite user terminal.  Khedouri discloses the delivery of content that is delivered to a user device in encrypted form and wherein the content is accessed by the device by a private key that is able to decode the encryption (Paras. [0020], [0057]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Avellan and 
Regarding claim 20, Avellan and O’Shaugnessy do not disclose The communication network user terminal according to claim 18, wherein the controller is further configured to store the website content data as encrypted website content data in the storage, and to decrypt the encrypted website content data in response to a key to provide the website content data from the storage.  Khedouri discloses the delivery of content that is delivered to a user device in encrypted form and wherein the content is accessed by the device by a private key that is able to decode the encryption (Paras. [0020], [0057]), and wherein the devices are dedicated to the storage of the content/files (Para. [0040]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Avellan and O’Shaugnessy to encrypt the data as taught by Khedouri since it would ensure that any intercepted data would be useless to the interceptor (Para. [0057]).
Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 U.S.C. 112(a) have been considered but are not persuasive.  Applicant argues with substance:
Applicant argues that the specification provides support for “combined content that is popular to a particular user is transmitted to the user” in paragraphs [0025] and [0026].  The Examiner respectfully disagrees.  Paragraph [0025] states, in part, “The term "popularity condition" can further refer to websites for which individual satellite user terminals 24 have requested periodic updates of the contents of those websites via, for example, a GUI or in any other suitable manner.”  This merely indicates that websites may be determined to meet a popularity condition based on individual users requesting periodic updates.  This does not mean that the popularity condition is met solely based on an individual.  The cited paragraph is akin to stating that a politician is elected based on votes from individuals. 
Further, there are several excerpts from the specification stating that the combined website content is not just sent to an individual.  For example, paragraph [0006] of the Summary section of the specification states, in part, “The gateway controller is further configured to operate to control the gateway transceiver to transmit the website content data to the plurality of remote locations via a broadcast communication. Since website content data is distributed to numerous remote locations, such as numerous satellite user terminals, via a single broadcast, bandwidth usage is reduced.”  Further, as previously pointed out by the Examiner, paragraph [0046] states, in part, “Also, bandwidth of the satellite communication network 10, especially the bandwidth used for communication between the satellite communication terminals 24 and the satellites 14, is used efficiently because popular websites are broadcasted to multiple satellite communication terminals 24 periodically by the gateway 12 via the satellite 
Moreover, the Applicant’s very own claim language runs contrary to combined content being sent only to a particular user since the claim states that the website content is transmitted via a broadcast communication.  The fact that it is a broadcast communication suggests that the website content is sent to every satellite user terminal within the network.  Please see the attached NPL which explains the differences between broadcasting, unicasting, and multicasting.
Even further, the original claims were directed to the transmission of content to multiple users.  See original filed claim 1 limitation “a gateway controller configured to generate website content data based on website data for a website and link accessible data at the website, and control the gateway transceiver to transmit the website content data to the plurality of remote locations via a broadcast communication”.  
Also see original claim 8, which stated, “a plurality of local terminals disposed at the remote locations, each of the local terminal being configured to access a storage that is configured to store the website content data transmitted to the remote locations by the gateway transceiver”.
Based on at least the above, the 112 rejection is maintained.
Applicant’s arguments with respect to claims rejected under 35 U.S.C. 103 have been considered but are not persuasive.  Applicant argues with substance:
Applicant argues that Avellan does not feature downloading a website to a specific user based on an individual satellite user terminal requesting periodic updates of the contents of the website.  The Examiner respectfully disagrees.  Avellan feature the unicasting of content to a particular user based on the content being customized to the user (Paras. [0032], [0053]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rosenstein (US 2011/0055314); requests a full page load after a predetermined number of requests (Para. [0031])
Gao (US 2011/0307561); teaches distribution of popular content (Paras. [0044]-[0046])
Yahoo Buzz Launches: Popular Stories To Go On Yahoo Homepage by Michael Arrington; discloses Yahoo arranging news stories from linked 3rd party sites on homepage based on popularity
“Understanding Unicast, Multicast, and Broadcast – CompTIA Network+ N10-005: 1.3” by Professor Messer; teaches that broadcasts are sent to multiple recipients while a unicast is sent to a single recipient
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-9261.  The examiner can normally be reached on Monday - Thursday, 6:00 - 3:30 EST; Friday 6:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 







/KYLE G ROBINSON/Examiner, Art Unit 3681       

/SAM REFAI/Primary Examiner, Art Unit 3681